Citation Nr: 0530834	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-12 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a May 19, 1970, rating decision, which failed to 
assign the veteran a separate rating for peripheral nerve 
damage resulting from a shell fragment wound to the left hand 
was clearly and unmistakably erroneous.  

2.  Whether a May 19, 1970, rating decision, which failed to 
assign the veteran multiple separate ratings for scars 
resulting from a shell fragment wound to the left hand was 
clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found no clear and unmistakable error 
present in the RO's May 1970 rating decision.  The veteran 
subsequently initiated and perfected an appeal of these 
determinations.  

In June 2003, the veteran testified before a Veterans Law 
Judge who is no longer with the Board.  In response to a May 
2005 letter, the veteran turned down VA's offer for a new 
hearing before an active Veterans Law Judge.  

In a March 2004 decision, the veteran's appeal was denied by 
the Board.  However, a January 2005 order issued by the U.S. 
Court of Appeals for Veterans Claims (Court) vacated that 
Board decision and remanded these issues back to the Board 
for additional consideration.  


FINDINGS OF FACT

1.  The May 19, 1970, rating decision denying the veteran a 
separate rating for peripheral nerve damage of the left hand 
was consistent with and supported by the evidence of record 
and the existing legal authority.  

2.  The May 19, 1970, rating decision denying the veteran 
multiple ratings for scars of the left hand was consistent 
with and supported by the evidence of record and the existing 
legal authority.  


CONCLUSIONS OF LAW

1.  The May 19, 1970, rating decision which failed to award 
the veteran a separate rating for peripheral nerve damage of 
the left hand did not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005); 
38 C.F.R. §§ 4.14, 4.55 (1970).  

2.  The May 19, 1970, rating decision which failed to award 
the veteran multiple ratings for scars of the left hand did 
not contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board has considered VA's duty to 
inform the veteran of the evidence needed to substantiate his 
claim and to assist him in obtaining the relevant evidence, 
as required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 C.F.R. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2005).  

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous final decision having 
been the result of clear and unmistakable error.  See Livesay 
v. Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  See Livesay, 15 Vet. App. at 178.  
As such, an allegation of clear and unmistakable error does 
not actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue of 
whether a May 19, 1970, rating decision contained clear and 
unmistakable error.

In any event, over the course of this appeal the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  See 38 C.F.R. § 3.103 
(2005).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issues.

The veteran contends clear and unmistakable error in the RO's 
May 19, 1970, rating decision which failed to award him 
separate ratings for peripheral nerve damage and for multiple 
scars, both secondary to a shell fragment wound to the left 
hand.  

Under 38 C.F.R. § 3.105, a final and binding award 
determination may be reversed or amended if clear and 
unmistakable error is found.  38 C.F.R. § 3.105(a) (2005).  A 
finding of clear and unmistakable error requires considerably 
more than a finding that there is room for disagreement as to 
the disposition of the earlier claim.  Instead, a finding of 
clear and unmistakable error requires a finding that the 
circumstances of the case amount to a "very specific and 
rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

I. Clear and unmistakable error - Peripheral nerve damage

The veteran alleges the RO committed clear and unmistakable 
error in May 1970 by failing to award a separate rating for 
his peripheral nerve damage of the left hand, resulting from 
a shell fragment wound incurred during military service in 
Vietnam.  Within the May 1970 rating decision, the RO awarded 
the veteran service connection, with a 40 percent rating, for 
"residuals, shell fragment wound [of the] left hand, with 
unfavorable ankylosis, [of the] index, middle, ring, and 
little finger."  A separate rating for any neurological 
impairment of the veteran's hand was not awarded at that 
time.  

The Board notes that the veteran's service medical records, 
specifically the March 1970 report of medical board 
proceedings, noted a partial palsy of the ulnar nerve of the 
left hand.  This same disability was also noted on the 
veteran's February 1970 service separation medical 
examination.  Thus, a diagnosis of nerve palsy of the 
veteran's left hand was clearly of record at the time the May 
1970 rating decision was issued.  

However, the law at the time explicitly forbid the 
combination of muscle injury ratings with peripheral nerve 
paralysis ratings for the same part, unless entirely 
different functioning were affected.  38 C.F.R. § 4.55(g) 
(1970).  Likewise, pertinent regulations recognized that 
muscle, joint, and nerve injuries "may overlap to a great 
extent" and forbid the "evaluation of the same disability 
under various diagnoses."  38 C.F.R. § 4.14(1970).  In 
considering the veteran's claim, the RO noted that the 
veteran was still able to touch his thumb to the tips of the 
other four fingers, and had not lost complete use of his left 
hand.  Thus, because the service medical records do not 
indicate any nerve impairment of the veteran's left hand 
separate and apart from that resulting from his ankylosis of 
the fingers of the left hand, failure to assign a separate 
rating in May 1970 was not clear and unmistakable error by 
the RO.  Rather, the RO considered the degree of impairment 
demonstrated by the evidence, and determined a single rating 
of 40 percent was warranted.  The Board finds this 
determination was not clearly and unmistakably erroneous.

The veteran's essential contention is that there was failure 
on the part of the RO to properly evaluate the evidence of 
record at the time his service connection claim for residuals 
of a shell fragment wound to the left hand was initially 
considered.  This, in essence, is a claim that the VA 
improperly weighed or evaluated the evidence.  See Fugo, 
supra.  "(S)imply to claim clear and unmistakable error on 
the basis that previous adjudications have improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, at 44.  
"It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a collateral attack, 
the presumption is even stronger."  In the present case, the 
veteran has not demonstrated either that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Therefore, the Board 
find that there is nothing to indicate that there was clear 
and unmistakable error on part of VA in its interpretation 
and application of the laws and regulations which were then 
in effect.  

Overall, the veteran has not established that a failure by 
the RO to award a separate rating for peripheral nerve damage 
to the left hand rises to the level of clear and unmistakable 
error.  Therefore, his appeal on this issue must be denied.  

II. Clear and unmistakable error - Multiple scar ratings

The veteran next alleges that the RO committed clear and 
unmistakable error in failing to award multiple separate 
ratings for scars of the left hand.  In the May 19, 1970, 
rating decision, the RO awarded the veteran service 
connection for a single tender scar of the left hand 
resulting from his shell fragment wound in service, and 
assigned a single 10 percent rating.  

The veteran's service medical records, the primary medical 
evidence before the RO in May 1970, mention both a "tender 
scar" and "tender scars" of the left hand.  The February 
1970 service medical examination, the March 1970 clinical 
record, and the March 1970 report of medical board 
proceedings all note the presence only of a "scar" of the 
left hand, but the April 1970 report of physical evaluation 
board proceedings noted "scars" of the left hand.  Thus, at 
the time of the May 19, 1970, rating decision, the evidence 
of record suggested both a single scar and multiple scars of 
the veteran's left hand resulting from his shell fragment 
wound.  Based on these conflicting reports, the RO was not 
clearly and unmistakably erroneous in presumably finding only 
a single scar of the left hand was present, and assigning 
only a single rating for this disability.  

The veteran's essential contention is that there was failure 
on the part of the RO to properly evaluate the evidence of 
record at the time his service connection claim for residuals 
of a shell fragment wound to the left hand was initially 
considered.  This, in essence, is a claim that the VA 
improperly weighed or evaluated the evidence.  See Fugo, 
supra.  "(S)imply to claim clear and unmistakable error on 
the basis that previous adjudications have improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, at 44.  
"It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a collateral attack, 
the presumption is even stronger."  In the present case, the 
veteran has not demonstrated either that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Therefore, the Board 
find that there is nothing to indicate that there was clear 
and unmistakable error on part of VA in its interpretation 
and application of the laws and regulations which were then 
in effect.  

Overall, the veteran has failed to establish that a failure 
by the RO to award multiple ratings for scars of the left 
hand rises to the level of clear and unmistakable error.  
Therefore, his appeal on this issue must be denied.  


ORDER

The Board having found no clear and unmistakable error in a 
May 1970 rating decision declining to award the veteran a 
separate rating for peripheral nerve damage of the left hand, 
the appeal is denied.  

The Board having found no clear and unmistakable error in a 
May 1970 rating decision declining to award the veteran 
multiple ratings for scars of the left hand, the appeal is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


